FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                      February 25, 2016

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,
                                                            No. 15-3277
v.                                               (D.C. No. 5:14-CR-40094-DDC-3)
                                                             (D. Kan.)
ANTHONY DAVON WILLIAMS,

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before TYMKOVICH, Chief Judge, MATHESON and PHILLIPS, Circuit Judges.


      Anthony Davon Williams pleaded guilty to conspiracy to possess with intent to

distribute cocaine. See 21 U.S.C. §§ 846, 841(a)(1), and (b)(1)(A). As part of his

plea agreement, Mr. Williams waived his appellate rights “except to the extent, if

any, the [district court] impose[d] a sentence in excess of the sentence recommended

by the parties.” Mot. to Enforce, Att. C (Plea Agreement) at 13. The parties agreed

to a 156-month prison term, and after accepting his guilty plea, the district court


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
sentenced Mr. Williams to the agreed-upon 156 months in prison. Nevertheless,

Mr. Williams filed a notice of appeal, and the government has now moved to enforce

the appeal waiver pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004)

(en banc) (per curiam).1

      In evaluating a motion to enforce an appeal waiver, we consider “(1) whether

the disputed appeal falls within the scope of the waiver of appellate rights;

(2) whether the defendant knowingly and voluntarily waived his appellate rights; and

(3) whether enforcing the waiver would result in a miscarriage of justice.”

Id. at 1325. Mr. Williams challenges only the second element, claiming he did not

execute his appeal waiver knowingly and voluntarily. We therefore restrict our

analysis to the second Hahn factor, see United States v. Porter, 405 F.3d 1136, 1143

(10th Cir. 2005) (declining to consider uncontested issue), and evaluate only whether

Mr. Williams satisfied his burden to show that he did not knowingly and voluntarily

execute his appeal waiver, see United States v. Tanner, 721 F.3d 1231, 1233

(10th Cir. 2013) (per curiam) (requiring defendant to show that his appeal waiver was

not knowingly and voluntary).

      To assess whether a defendant knowingly and voluntarily waived his appellate

rights, “we ordinarily look to (1) whether the language of the plea agreement states


1
      In his docketing statement, Mr. Williams described his proposed appeal as
follows: “Defendant wishes to challenge all rulings in the case that could be deemed
adverse[,] including, but not limited to, Speedy Trial, suppression of evidence,
conviction, objections to PSIR and sentence imposed.” Dkt. Stmt. at 4.


                                          -2-
that the defendant entered the agreement knowingly and voluntarily; and (2) whether

the district court conducted an adequate Federal Rule of Criminal Procedure 11

colloquy.” United States v. Rollings, 751 F.3d 1183, 1188 (10th Cir.) (internal

quotation marks omitted), cert. denied, 135 S. Ct. 494 (2014). “[T]he synergistic

effect of both will often be conclusive.” Tanner, 721 F.3d at 1234. However, “either

the express language of the plea agreement, if sufficiently clear, detailed, and

comprehensive, or the probing inquiry of a proper Rule 11 colloquy could be enough

to conclude the waiver was knowing and voluntary.” Id.

      Here, both the plea agreement and the district court’s Rule 11 colloquy

demonstrate that Mr. Williams knowingly and voluntarily waived his appellate rights.

Paragraph 10 of the plea agreement contains the appeal waiver and states:

      [Mr. Williams] knowingly and voluntarily waives any right to appeal or
      collaterally attack any matter in connection with this prosecution, his
      conviction, or the components of the sentence . . ., including the length
      and conditions of supervised release, as well as any sentence imposed
      upon revocation of supervised release. [Mr. Williams] is aware that
      18 U.S.C. § 3742 affords him the right to appeal the conviction and
      sentence imposed. By entering into this agreement, [Mr. Williams]
      knowingly waives any right to appeal a sentence imposed in accordance
      with the sentence recommended by the parties under Rule 11(c)(1)(C).
      [Mr. Williams] also waives any right to challenge his sentence, or the
      manner in which it was determined, or otherwise attempt to modify or
      change his sentence, in any collateral attack, including, but not limited
      to, a motion brought under 28 U.S.C. § 2255 (except as limited by
      United States v. Cockerham, 237 F.3d 1179, 1187 (10th Cir. 2001)), or a
      motion brought under Federal Rule of Civil Procedure 60(b). In other
      words, [Mr. Williams] waives the right to appeal the sentence imposed
      . . . except to the extent, if any, the Court imposes a sentence in excess
      of the sentence recommended by the parties under Rule 11(c)(1)(C).

Mot. to Enforce, Att. C (Plea Agreement) at 13.

                                          -3-
       Additionally, paragraph 14 of the plea agreement indicates that Mr. Williams

had time to discuss his case and the plea agreement with his attorney; that he had

read and understood the plea agreement; and that he agreed it was “true and accurate

and not the result of any threats, duress, or coercion.” Id. at 15. Mr. Williams

acknowledged all of these provisions by signing just below a sentence stating that he

was “entering his guilty plea freely, voluntarily, and knowingly.” Id. at 16. This

language demonstrates that Mr. Williams knowingly and voluntarily waived his

appellate rights.

       The district court’s Rule 11 colloquy bolsters this conclusion. At the change

of plea hearing, Mr. Williams stated that he was thirty-three years old and had

completed one year of college. In response to the court’s questioning, he indicated

that he had reviewed the plea agreement with his attorney, had fully questioned his

attorney, and had made the decision to enter the plea agreement himself, without any

force or threats made against him. Mr. Williams also questioned the court to his

satisfaction, soliciting clarification from the court, the government, and his own

attorney as to the scope of the waiver. He then maintained that he wished to plead

guilty. Afterwards, the district court explained the waiver to Mr. Williams and

advised him that he was “giving up substantial parts of [his] right to appeal and also

parts of [his] right to later attack this conviction.” Id., Att. A (Change of Plea Tr.)

at 24. Mr. Williams indicated that he knew what he was doing. He also

acknowledged the constitutional rights that he was forfeiting and admitted the factual


                                           -4-
predicate for his guilty plea. Only after establishing all this did the district court

accept Mr. Williams’ guilty plea as “knowing and voluntary and intelligent.”

Id. at 38.

       Nevertheless, Mr. Williams contends he did not knowingly and voluntarily

execute the appeal waiver because the district court’s plea colloquy only informed

him that he was waiving “substantial parts” of his right to appeal, without identifying

which specific parts he was waiving. But we have upheld as knowing and voluntary

an appeal waiver that the district court did not specifically mention during the

Rule 11 colloquy. See Tanner, 721 F.3d at 1235. Here, by contrast, the district court

fully answered Mr. Williams’ questions concerning the scope of his appeal waiver.

The court then specifically directed Mr. Williams to the precise paragraph of the plea

agreement that contained the appeal waiver and advised him that through the appeal

waiver, he was waiving substantial parts of his appellate rights. The court asked

Mr. Williams if he knew what he was doing, and Mr. Williams replied that he did.

Against all this, Mr. Williams cites no evidence or authority to carry his burden and

support his claim that the court “implicitly misinformed” him by telling him he was

waiving substantial parts of his appellate rights. Resp. Br. at 5.

       Mr. Williams also contends that his questions at the sentencing hearing show

that he did not fully appreciate the implications of his appeal waiver. At sentencing,

he again questioned the court about the scope of the appeal waiver, asking whether it

precluded him from seeking to modify his sentence based on new, retroactive


                                           -5-
changes in the law. After obtaining assurances from the court, the government, and

defense counsel that it would not, Mr. Williams elected to proceed with sentencing,

stating, “I can be sentenced today.” Mot. to Enforce, Att. B (Sent. Tr.) at 13. But

nothing in his questions suggests he misunderstood the consequences of his appeal

waiver. To the contrary, his questions, which were fully answered by the court and

counsel, support the conclusion that he executed the waiver knowingly and

voluntarily. And, in any event, a defendant like Mr. Williams cannot rely on

statements made at sentencing to inject ambiguity into a knowingly and voluntary

plea agreement. See United States v. Arevalo-Jimenez, 372 F.3d 1204, 1206

(10th Cir. 2004) (“[S]tatements made after the entry of the appeal waiver and the

district court’s acceptance of the guilty plea cannot overcome the plain language of

the appeal waiver.” (internal quotation marks omitted)).

      The record demonstrates that Mr. Williams’ waiver was knowing and

voluntary. Therefore, we grant the government’s motion to enforce the appeal

waiver. This appeal is dismissed.


                                               Entered for the Court
                                               Per Curiam




                                         -6-